NUMBER 13-13-00630-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

SERVANDO IZAGUIRRE JR.,                                                   Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On Appeal from the 357th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Servando Izaguirre Jr., pro se, attempted to perfect an appeal from an

order granting a motion to dismiss a charge of possession of marijuana against him. The

order was signed September 23, 2013, and the pro se notice of appeal was filed on

October 31, 2013. We dismiss the appeal for want of jurisdiction.
       On November 13, 2013, the Clerk of this Court notified appellant that it appeared

that the appeal was not timely perfected and that the appeal would be dismissed if the

defect was not corrected within ten days from the date of receipt of the Court’s directive.

In response, appellant filed a motion for extension of time seeking an unidentified period

of time to “effectively pursue and perfect this and other motions.” We conclude that the

appeal is fatally defective.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the

merits of the appeal. Id. Under those circumstances it can take no action other than to

dismiss the appeal. Id.

       Moreover, generally, a state appellate court only has jurisdiction to consider an

appeal by a criminal defendant where there has been a final judgment of conviction.

Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,

915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). Exceptions to the general

rule include: (1) certain appeals while on deferred adjudication community supervision,

Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of

a motion to reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3)

certain appeals from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588,

589 (Tex. App.—Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.


                                             2
       Our review of the documents before the Court does not show any appealable

orders entered by the trial court within thirty days before the filing of appellant's notice of

appeal. The Court, having examined and fully considered the notice of appeal and the

motion filed by appellant, is of the opinion that there is not an appealable order which has

been timely filed and this Court lacks jurisdiction over the matters herein. Accordingly,

this appeal is DISMISSED FOR WANT OF JURISDICTION. All pending motions are

DISMISSED AS MOOT.

                                                                 PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of January, 2014.




                                              3